DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are currently pending and have been examined.

Claim Objections
Claims 1, 11, and 12 are objected to because the claims state, “determining if the Aircraft Position is within a Boundary”, however, the claims should state, “determining if the Aircraft Position is within the Boundary”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 2 recite(s) the limitation "…wherein the geolocation data is ADS-B data…". There is insufficient antecedent basis for this limitation in the claim(s). Claims that are dependent upon the claim(s) listed above are therefore rejected. Appropriate correction and/or explanation is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 11, and 12 recite(s) a system and series of steps for determining aircraft location information in relation to stored location boundary information, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as contract agreements or business relations. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘receiving a definition of an Aircraft Position’; ‘storing a user-defined Boundary’; ‘determining if the Aircraft Position is within a Boundary’; ‘presenting results’; ‘using the results…to compare to Rules’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a computer’, ‘a computer processor’, ‘A non-transitory computer-readable medium’, ‘a processing device’, ‘a memory’. The additional element(s) is/are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a display, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2-10 further recite(s) the system and series of steps for determining aircraft location information in relation to stored location boundary information, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as contract agreements or business relations. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a computer’, ‘a computer processor’, ‘A non-transitory computer-readable medium’, ‘a processing device’, ‘a memory’. The additional element(s) is/are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a display, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Additionally, the claims recite(s) the additional elements of receiving, transmitting, and storing data. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission and data storage, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception, transmission, storage of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.
The generic functions of storing received data in memory are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of storing and retrieving information in memory. This is similar to how storing and retrieving information in memory was found to be a well-known, routine, and conventional function in the decision of Versata Dev. Group, Inc. v. SAP Am., Inc. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1-12 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote (U.S. Pre-Grant Pub. No. 20220187472), in view of Jones (U.S. Pre-Grant Pub. No. 20170150308).
Examiner’s Note: Citations to Cote (U.S. Pre-Grant Pub. No. 20220187472) are supported by provisional application 62/887,362, filed on 15 August 2019.
In regards to claim 1, Cote teaches:
A computer-implemented method of providing aircraft position information (Cote: ¶7, ¶15-17, ¶40-41, ¶45, ¶76-77 discloses a computer implemented method and system for recording aircraft movement within geofences), comprising:
receiving a definition of an Aircraft Position, the definition comprising an altitude and a geographical definition (Cote: ¶52, ¶72-74, ¶76, ¶83-89 disclose receiving ADS-B aircraft data comprising an aircraft’s identity, latitude and longitude, heading, altitude, track, speed and other vital data);
storing a user-defined Boundary, the definition comprising an altitude and a geographical definition (Cote: ¶17, ¶66, ¶75-88 disclose receiving and storing user-defined polygons comprising horizontal and vertical parameters to create geofences);
determining if the Aircraft Position is within a Boundary (Cote: ¶67, ¶76-78, ¶88 disclose determining that the aircraft has entered the geofence area).

Although Cote teaches presenting to the user a result of aircrafts that have entered the geofence area (Cote: ¶88-89), the reference does not explicitly teach comparing the results to rules.
However, Jones teaches presenting results to the user when Aircraft Positions are within the Boundary, a Possible Valid Position (Jones: ¶17-19, ¶44, ¶80, ¶84, ¶188, Fig. 10 disclose presenting an interface to the user identifying devices’ (e.g., UAV) statuses with respect to the geofence (approach enter, exit, dwell)); and using the results presented to the user to compare to Rules (Jones: ¶15, ¶44-45, ¶47-49, ¶55, ¶84, ¶93-106, ¶154-156, ¶164, ¶168-179, ¶188 disclose enforcing rules upon aircrafts entering and exiting geofences); and presenting results to users and third-parties as Data Availability (Jones: ¶51-53, ¶84-85, ¶162-166 disclose presenting the data to users and third parties).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rule enforcement, as taught by Jones, into the system and method of Cote. One of ordinary skill in the art would have been motivated to make this modification in order to “advantageously provide for fast and accurate geofence identification, registration, and lookup via mobile devices” and ensure “drones, smartphones/apps, and the internet of things all sense and react to geofences and comply with rules posted by geofence owners” (Jones: ¶35, ¶43).

In regards to claim 2, Cote and Jones teach the method of claim 1. Cote further teaches wherein the geolocation data is ADS-B data, sent via a third-party system, Global Positioning System (GPS) data, wireless base station connectivity data, cellular base station connectivity data, or wireless beacon connectivity data (Cote: ¶7, ¶15-17, ¶52 discloses that the aircraft data comprises Automatic Dependent Surveillance-Broadcast (ADS-B) data using Global Positioning System (GPS) technology to determine and share precise aircraft location information).

In regards to claim 3, Cote and Jones teach the method of claim 1. Cote further teaches further comprising a Local Device: a computer (Cote: ¶7, ¶15-17, ¶40-41, ¶44-45, ¶76-77); geolocation data (Cote: ¶52, ¶72-74, ¶76, ¶83-89 disclose receiving ADS-B aircraft data comprising an aircraft’s identity, latitude and longitude, heading, altitude, track, speed and other vital data); using the geolocation to determine if the Aircraft Position is within the Boundary, a Possible Valid Position (Cote: ¶67, ¶76-78, ¶88 disclose determining that the aircraft has entered the geofence area); and presenting the Possible Valid Position of an Aircraft Position within the Boundary to a secondary computer processor (Cote: ¶88-89).

In regards to claim 4, Cote and Jones teach the method of claim 1. Cote further teaches wherein the Boundary definition is based on user data, and wherein the Boundary geographical definition comprises: a geographical boundary surrounding a geographic position defined by a user; and altitude or elevation data as defined by a user (Cote: ¶17, ¶66, ¶75-88 disclose receiving and storing user-defined polygons comprising horizontal and vertical parameters to create geofences).

In regards to claim 5, Cote and Jones teach the method of claim 1. Cote further teaches wherein defining the Boundary comprises: generating data points based on meaning to the user by geolocation data; and varying the elevation of the Boundary to have a floor and ceiling (Cote: ¶17, ¶66, ¶75-88 disclose receiving and storing user-defined polygons, comprising three or more points in space, to create geofences with minimum and maximum altitudes).

In regards to claim 6, Cote and Jones teach the method of claim 5. Cote further teaches wherein creating the Boundary comprises a graphical user interface and multiple data points (Cote: ¶17, ¶66, ¶75-88, ¶96 disclose receiving, via a user interface, and storing user-defined polygons, comprising three or more points in space, to create geofences).

In regards to claim 7, Cote and Jones teach the method of claim 1. Cote further teaches wherein the Possible Valid Position comprises: an Aircraft Position; and a Boundary; and comparing the Aircraft Position to the Boundary to determine if the Aircraft Position is within the Boundary (Cote: ¶52, ¶72-74, ¶76, ¶83-89 disclose receiving ADS-B aircraft data comprising an aircraft’s identity, latitude and longitude, heading, altitude, track, speed and other vital data. Cote: ¶67, ¶76-78, ¶88 disclose determining that the aircraft has entered the geofence area).

In regards to claim 8, Cote and Jones teach the method of claim 1. Jones further teaches wherein the Rules comprise: determining how long an Aircraft Position is within the Boundary; and using duration and Time Present within the Boundary; and presenting Aircraft Position data to the user when the Aircraft Position meets the Rule (Jones: ¶15, ¶44-45, ¶47-49, ¶55, ¶80 ¶84, ¶93-106, ¶130, ¶141, ¶154-156, ¶164, ¶168-179, ¶188 disclose enforcing rules upon aircrafts entering and exiting geofences, wherein the system may determine the duration of time a device spent in a geofence and enforce a rule permitting time period restrictions. Jones: ¶17-19, ¶44, ¶80, ¶84, ¶188, Fig. 10 disclose presenting an interface to the user identifying devices’ (e.g., UAV) statuses with respect to the geofence (approach enter, exit, dwell))).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rule enforcement, as taught by Jones, into the system and method of Cote. One of ordinary skill in the art would have been motivated to make this modification in order to “advantageously provide for fast and accurate geofence identification, registration, and lookup via mobile devices” and ensure “drones, smartphones/apps, and the internet of things all sense and react to geofences and comply with rules posted by geofence owners” (Jones: ¶35, ¶43).

In regards to claim 9, Cote and Jones teach the method of claim 1. Jones further teaches wherein Data Availability comprises: the automated distribution of the results to other applications; and the automated calculation of the results to determine costs and fees because the Aircraft Position is within the Boundary; and presenting a graphical user interface for users to interact with the results (Jones: ¶15, ¶44-45, ¶47-49, ¶55, ¶80 ¶84, ¶93-106, ¶130, ¶141, ¶154-156, ¶164, ¶168-179, ¶188 disclose enforcing rules upon aircrafts entering and exiting geofences, wherein the geofences may be fee required to enter. If there is a certain fee, payment page is transmitted to the mobile device. Once the user accepts the terms and conditions and pays the fee if required, the user/mobile device is allowed to enter the geofence via a notification).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rule enforcement, as taught by Jones, into the system and method of Cote. One of ordinary skill in the art would have been motivated to make this modification in order to “advantageously provide for fast and accurate geofence identification, registration, and lookup via mobile devices” and ensure “drones, smartphones/apps, and the internet of things all sense and react to geofences and comply with rules posted by geofence owners” (Jones: ¶35, ¶43).

In regards to claim 10, Cote and Jones teach the method of claim 1. Cote further teaches receiving a plurality of definitions of a plurality of places (Cote: ¶17, ¶66, ¶75-88 disclose receiving and storing user-defined polygons comprising horizontal and vertical parameters to create geofences); determining that the Aircraft Position device is within a Boundary at least at one place of the plurality of places (Cote: ¶52, ¶72-74, ¶76, ¶83-89 disclose receiving ADS-B aircraft data comprising an aircraft’s identity, latitude and longitude, heading, altitude, track, speed and other vital data. Cote: ¶67, ¶76-78, ¶88 disclose determining that the aircraft has entered the geofenced areas); presenting results to the user when Aircraft Positions are within the Boundary (Cote: ¶67, ¶76-78, ¶88-89 disclose presenting the user with information regarding aircrafts that have entered the geofenced areas).
Additionally, Jones further teaches using the results presented to the user to compare to Rules (Jones: ¶15, ¶44-45, ¶47-49, ¶55, ¶84, ¶93-106, ¶154-156, ¶164, ¶168-179, ¶188 disclose enforcing rules upon aircrafts entering and exiting geofences); presenting results to users and third-parties as Data Availability (Jones: ¶51-53, ¶84-85, ¶162-166 disclose presenting the data to users and third parties).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rule enforcement, as taught by Jones, into the system and method of Cote. One of ordinary skill in the art would have been motivated to make this modification in order to “advantageously provide for fast and accurate geofence identification, registration, and lookup via mobile devices” and ensure “drones, smartphones/apps, and the internet of things all sense and react to geofences and comply with rules posted by geofence owners” (Jones: ¶35, ¶43).

In regards to claim 11, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, Cote further teaches A non-transitory computer-readable medium with instructions stored thereon that, responsive to execution by a processing device, cause the processing device to perform operations (Cote: ¶90-95). Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 11.

In regards to claim 12, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, Cote further teaches A system comprising: a memory with instructions stored thereon; and a processing device, coupled to the memory, the processing device configured to access the memory and execute the instructions, wherein the instructions cause the processing device to perform operations (Cote: ¶90-95). Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628